DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Action is in response to communications filed 10/30/2020.
Claims 1-20 are pending.
Claims 1, 14, and 19 are rejected.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in the People's Republic of China on 5/25/2018. 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled 
Claims 1, 14, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,866,903 ("Lin").  The following table illustrates similarities, highlighted in bold, between exemplary claim 1 of the instant application and claim 1 of Lin:
Instant application, claim 1
Lin, claim 1
1. An apparatus for generating a storage mapping table of a flash memory device, comprising: a direct memory access (DMA) controller arranged to operably read first physical location (PL) address from a flash memory unit, wherein the first PL address corresponds to a logical location of the storage mapping table, wherein the first PL address is represented in a first number of bytes and the storage mapping table records information indicating which location in the flash memory unit that data of each logical location is physically stored in; an expanding circuit coupled to the DMA controller, arranged operably to obtain the first PL address read from the flash memory unit and expand the first PL address read from the flash memory unit into a second PL address being represented in a second number of bytes by appending data bits that originally provide different information from a physical address of the flash memory unit to the first PL address, wherein the second number of bytes is greater than the first number of bytes; and a controller coupled to the expanding circuit and arranged to operably transmit the second PL address without transmitting the first PL address stored in the flash memory unit to a host.


Independent claims 1 and 19, which claim subject matter similar in scope to exemplary independent claim 1, are rejected using the same reasoning. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel C Chappell whose telephone number is (571)272-5003.  The examiner can normally be reached on 9:00AM - 5:00 PM, Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Daniel C. Chappell/Primary Examiner, Art Unit 2135                                                                                                                                                                                                        
	
	
	
	s